                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                    WESTERN DMSION
                                    No. 5:19-CT-3115-D


 JONATHAN POSNER,                              )
                                               )
                           Plaintiff,          )
                                               )
                 v.                            )                       ORDER
                                               )
 LT. DAY, et al.,                              )
                                               )
                           Defendants.         )


        On April 23, 2019, Jonathan Posner ("Posner'' or ''plaintiff''), then a state pretrial detainee

 proceeding pro seandinformapauperis, [D.E. 2, 9], :filedacomplaintunder42 U.S.C. § 1983 [D.E.

 1]. On December 11, 2019, the court reviewed Posner's filings, dismissed one defendant, and

 allowed the action to proceed [D.E. 16].

        On March 13 and 21, 2020, defendants moved for summary judgment [D.E. 33, 42]. The

 court notified Posner ofthe motions for summary judgment, the consequences offailing to respond,

 and the response deadlines [D.E. 39, 46]. See Roseboro v. Garrison, 528 F.2d 309,310 (4th Cir.

 1975) (per curiam). Posner objected and filed numerous motions for discovery and appointment of

 counsel [D.E. 40, 48, 49, 52, 58, 59]. On October 20, 2020, the court granted Posner's motions

· under Rule 56(d) and directed defendant to produce a complete copy of his medical records from

 January 19, 2018, until the date of his transfer into state custody [D.E. 67]. The court also gave

 Posner until December 4, 2020, to respond to defendants' motions for ,mmmary judgment. See id.

 On November 30, 2020, Posner responded in opposition to the motions for summary judgment [D.E.

 71]. As explained below, the court grants defendants' motions for ~nmmary judgment.




            Case 5:19-ct-03115-D Document 72 Filed 03/16/21 Page 1 of 13
                                                  I.

         The allegations of Posner's complaint arose at the Franklin County Detention Center

(''FCDC" or ''jail"). On January 19, 2018, at approximately 4:40 p.m., Christopher Alston

("Alston"), an inmate at FCDC, assaulted Posner, resulting in serious injuries to his nose and eyes.

See Am. Comp!. [D.E. 13] 2-3; see Thompson Deel., Ex. A [D.E. 44-7] 11. Im.mediately after the

assault, two correctional officers took Posner to the medical deparbnent where a nurse who is not

a defendant examined Posner and gave him ice and two Motrin pills for pain. See Sumpter Aff.

[D.E. 36-1] ,r 12 & Ex. 1 [D.E. 37] 12; Day Deel. [D.E. 44-3] ,r 11; Thompson Deel. [D.E. 44-7] ,r

10; cf. Am. Comp!. at 4-5. Moreover, Tameka Sumpter ("Sumpter''), a nurse at FCDC who had

just finished her work shift, "entered a verbal order from [the jail physician] for an x-ray for Mr.

Posner." Sumpter Aff. [D.E. 36-1] ,r 13 & Ex. 1 [D.E. 37] 23. "The mobile on-site imaging and

diagnostic service came to the fj]ail and took anx-ray ofMr. Posner's face on that same day," which

indicated "a mjnjma11y displaced fracture ofthe nasal bones at the base ofthe nasal bones." Sumpter

Aff. [D.E. 36-1] ,r 13 & Ex. 1 [D.E. 37] 24-25; cf. Am. Comp!. at 6; Philbeck Deel., Ex. G [D.E. 44-

2] 38.

         Posner initially reported that he sustained the injuries because he fell in his cell. See Day

Deel. [D.E. 44-3] ,r 11; Thompson Deel. [D.E. 44-7] ,r 10; Wilson Deel. [D.E. 44-8] ,r 13. After

reviewing footage from the cellblock and asking some of the other inmates what had happened,

defendant Travis Day ("Day''), a jail lieutenant, came to the nurses' station to ask Posner about the

incident. See Day Deel. [D.E. 44-3] ff 12-13 & Ex. A [D.E. 44-3] 14 (incident report); Wilson

Deel. [D.E. 44-8] ,r 13; cf. Am. Comp!. at 5. Posner "complained of feeling dizzy and appeared/felt

like he either passed out or was having convulsions." Am. Comp!. at 5; cf. Day Deel. [D.E. 44-3]

,r 13   (Posner "appeared to be shaking a bit and was slumped in the chair, but was otherwise

                                                  2

            Case 5:19-ct-03115-D Document 72 Filed 03/16/21 Page 2 of 13
conscious and breathing"). Although Posner continued to deny that he had been assaulted, Day did

not believe him. See Day Deel., Ex. A [D.E. 44-3] 14. After the conversation, Day "informed the

officers that, once the nurse was done treating Mr. Posner, that he would need to be housed in Cell

A71, which is a padded cell that is easily accessible by detention officers and medical staff, where

inmates are checked on every 15 to 30 minutes." Day Deel. [D.E. 44-3] ,r 15 & Ex. A [D.E. 44-3];

cf. Am. Comp!. at 5. Posner alleges that Day stated that Posner was "'faking a seizure[,]"' Am.

Compl. at 5. Day denies that he made that statement. See Day Deel. [D.E. 44-3] ,r 16. Rather, Day

states that he ordered Posner's cell placement ''to help prevent [Posner] from falling or causing

anymore injuries and to keep a close eye on inmate Posner if his condition was to worsen." Day

Deel., Ex. A [D.E. 44-3] 14-15; see Bartholomew Deel. [D.E. 44-5] ,r 7; Howard Deel. [D.E. 44-6]

19; Thompson Deel. [D.E. 44-7] 19; cf. Philbeck Deel., Ex. G [D.E. 44-2] 38-39 (cell observation

log indicating that Posner was placed in the cell for "special observation" rather than for "suicide

prevention"). Day did not charge Posner with of disciplinary infraction, including for faking a

seizure. Cf. Philbeck Deel., Ex. C [D.E. 44-2] 26-27 (February 8, 2019 disciplinary report placing

                                   •
Posner in "E Dorm on indefinite restriction" for possessing a syringe, a "container with what

smelled like alcohol," and other contraband). 1

       Posner alleges that the ''pit toilet'' in the padded cell was unsanitary. Am. Compl. at 6; cf.

Philbeck Deel., Ex. L [D.E. 44-2] 77 (photograph of flushing mechanism for the toilet in the cell).

Posner alleges that he "did not sleep that night due to discomfort from pressure and pain in his head."



       1
        Once Posner acknowledged that he had been assaulted and identified Alston as his assailant,
detention officers took Alston to a different housing unit and placed Alston on lockdown.
See Thompson Deel. [D.E. 44-7] ,r 12 & Ex. A [D.E. 44-7] 10. Intimately, Alston was crimina11y
charged and convicted of assaulting Posner. See Philbeck Deel., Ex. D [D.E. 44-2] 32-34; Am.
Compl. at 8.

                                                  3

           Case 5:19-ct-03115-D Document 72 Filed 03/16/21 Page 3 of 13
Am. Compl. at 6; cf. Philbeck Deel., Ex. G [D.E. 44-2] 38-39 (overnight observation log indicating

that Posner was laying down but not sleeping). Posner also alleges that Day denied him ''reasonable

access to basic hygiene materials such as soap, a toothbrush, toothpaste, water to keep injuries clean,

... and clean clothing for a period of four days" following the assault Am. Compl. at 28. There

was a sink in the padded cell, and jail records indicate that Posner took a shower at 9:15 p.m. on

January 21, 2018. See Philbeck Deel., Bxs. G [D.E. 44-2] 46. Detention officers who are trained

in ''the detection of signs and symptoms that may suggest a medical emergency'' checked on Posner

every 15 minutes. Bartholomew Deel. [D.E. 44-5] ff 4, 9; see Philbeck Deel., Ex. G [D.E. 44-2]

38-46; Howard Deel. [D.E. 44-6] ff 4, 11; Thompson Deel. [D.E. 44-7] ff 4, 21.

       Over the next two days a nurse who is not a defendant observed that Posner's left eye was

still swollen, and directed "Posner to let medical staff or detention officers know of any changes."

Sumpter Aff. [D.E. 36-1] ,r 15 & Ex. 1 [D.E. 37] 12; cf. Am. Compl. at 6. Posner continued to

receive Motrin and bags of ice for pain and swelling. See Am. Compl. at 7-8. On January 22, 2018,

after a second x-ray reflected ''that a fracture in the mid zygomatic arch was suspected" and ''that a

CT scan may be helpful[,]" Sumpter ''transmitted a Patient Outside Referral Information Form to

Maria Parham Health Hospital, requesting a CT scan for Mr. Posner." Sumpter Aff. [D.E. 36-1] ff

16--17 & Ex. 1 [D.E. 37] 28, 30-31; cf. Am. Compl. at 8-9. On the same day, ''Posner received the

CT scan, which showed a mildly comminuted fracture ofthe nasal bones, and fractures ofthe medial

wall and floor of the left orbital inferior rim of the left orbit (or eye socket)." Sumpter Aff. [D.E.

36-1] ,r 18 & Ex. 1 [D.E. 37] 32-37; see Am. Compl. at 8-9. The hospital released Posner that same

day, and he returned to the jail where officers assigned him to "a regular cell." Am. Compl. at 9; see

Sumpter Aff. [D.E. 36-1] ,r 18 & Ex. 1 [D.E. 37] 36.

       On January 25, 2018, the jail physician, who is not a defendant, examined Posner and

                                                  4

           Case 5:19-ct-03115-D Document 72 Filed 03/16/21 Page 4 of 13
"ordered for Mr. Posner to be seen and evaluated by an otolaryngologist ('ENT')." Sumpter Aff.

[D.E. 36-1] ,r 19 & Ex. 1 [D.E. 37] 10, 13. On January 27, 2018, a nurse who is not a defendant

examined Posner in response to complaints "ofvisual disturbances in his left eye, stating that he was

seeing large black spots which were getting worse." Sumpter Aff. [D.E. 36-1] ,r 20 & Ex. 1 [D.E.

37] 14. On January 30, 2018, an outside ENT examined Posner and diagnosed him with a

significantly displaced nasal and septal fracture requiring surgery and ordered an eye exam. See Am.

Compl. at 10; Sumpter Aff. [D.E. 36-1] ,r21 &Ex.1 [D.E. 37] 38. On January 31, 2018, an outside

optometrist examined Posner, "diagnosed Mr. Posner with retinal hemorrhage and compression of

the optic nerve in his left eye[,]" and ''recommended that Mr. Posner's left eye and orbital fracture

be monitored in the meantime, as orbital surgery could increase his risks substantially." Sumpter

Aff. [D.E. 36-1] ,r 22 & Ex. 1 [D.E. 37] 43-44; see Am. Compl. at 10.

       On February 2, 2018, Posner ''had reconstruction surgery for his nose ... by Doctor

Goldstein at the hospital in Henderson." Am. Compl. at 11; see Sumpter Aff. [D.E. 36-1] ,r 23 &

Ex. 1 [D.E. 37] 40. Posner returned to FCDC that same day, where he remained on medical watch

until February 4, 2018. See Sumpter Aff. [D.E. 36-1]      ,r,r 23-26 & Ex.   1 [D.E. 37] 14-15, 39.

Sumpter "checked on Mr. Posner multiple times throughout the afternoon ofFebruary 2, 2018, after

he returned from surgery." Sumpter Aff. [D.E. 36-1] ,r 24 & Ex. 1 [D.E. 37] 14. Upon his return

to the FCDC, Posner received ibuprofen which Posner claims "didn't help" his pain. See Am.

Compl. at 11. However, when Sumpter evaluated Posner on February 4, 2018, Posner denied having

any pain. See Sumpter Aff, Ex. 1 [D.E. 37] 15. On February 4, 2018, Sumpter released Posner from

medical watch with a standing order for ibuprofen. See Sumpter Aff. [D.E. 36-1] ,r 26.

       "On February 13, 2018, Mr. Posner attended a second follow-up appointment with the ENT,

to remove the splints from his nasal cavities. Mr. Posner was cleared from further treatment by the

                                                 5

           Case 5:19-ct-03115-D Document 72 Filed 03/16/21 Page 5 of 13
ENT, and no further appointments were to be scheduled unless needed. " Sumpter Aff. [D.E. 36-1]

,r 27 & Ex. 1 [D.E. 37] 1S, SO.   Posner alleges that this appointment should have been several days

earlier but when he asked Sumpter about it she replied "'I don't know anything about an

appointment."' Am. Compl. at 11-12.

       On February 1S and March 8, 2018, two ophthalmologists examined Posner in response to

Posner's continued complaints ofpain and blurry vision and recommended referral to an oculoplastic

surgeon for evaluation. See Am. Compl. at 13; Sumpter Aff. [D.E. 36-1] ,r,r 28, 30 & Ex. 1 [D.E.

37] 1S, 45-49, Sl; Philbeck Deel., Ex. B [D.E. 44-2] 18. Both ophthalmologists sent letters to the

jail urging the referral. See Am. Compl. at 21; Sumpter Aff., Ex. 1 [D.E. 37] 48. On March 28,

2018, Dr. Wrozsek, "an ophthalmologist speciaJizing in oculoplastics," examined Posner, found that

his vision had improved, and recommended monitoring and a vision test rather than surgery.

Sumpter Aff. [D.E. 36-1] ,r,r 33.:...34 & Ex. 1 [D.E. 37] 17, S2-SS; cf. Am. Compl. at 22. Posner

continued to receive regular examjnations from Dr. Wrozsek, who found that Posner's condition was

stable and warranted monitoring rather than surgery. See Sumpter Aff. [D.E. 36-1] ,r,r 36, 40-41 &

Ex. 1 [D.E. 37] S7-60, 63-6S. Posner alleges that his vision continues to decline. See Am. Compl.

at22-24.

       "Mr. Posner never submitted any Sick Call slips to medical from the date of his injury on

January 19, 2018, through the end of2018[,]" but continued to receive medical care related to the

assault. Sumpter Aff. [D.E. 36-1] ,r 38; see Arrington Deel. [D.E. 44-4] ,r 10. On March 16, 2018,

"Posner was called to the medical office to discuss his vision, and to discuss sending him to medical

safekeeping at Central Prison." Sumpter Aff. [D.E. 36-1]       ,r 31 & Ex. 1 [D.E. 37] 16.   Posner

acknowledged that ''he had been discussing his vision issues with the doctors at his eye care

appointments, but had not disclosed any issue with medical staff at the [j]ail." Sumpter Aff. [D.E.

                                                  6

           Case 5:19-ct-03115-D Document 72 Filed 03/16/21 Page 6 of 13
36-1] 1 31. Posner requested ibuprofen, but ''refused to state that he had any medical issues at the

time of this meeting, and therefore the [j]ail was unable to send him to medical safekeeping due to

his lack of complaint of ongoing medical issues." Id.

       Posner alleges that there is a documented history ofinmate assaults at the FCDC, where"[a]t

most times the jail is overcrowded and inadequat[e]ly monitored by jailers due to undermffing [ofJ

officers" and "cell doors are jam[m]ed open creating known blind spots from cameras as well as

officers in the control booth." Am. Compl. at 29. At the time of the assault, the jail had assigned
                          '
Posner to Cell Block C ("C-Dorm." or "C-Block''), "an area which is for the general populatio~ and

it is a mjnimnm security area." Winstead Deel. [D.E. 44-1] 1 12; see Day Deel. [D.E. 44-3] 18.

However, the C-Dorm. cell doors

       are not meant to be closed or locked. C-Dorm. is meant to be an open environment
       for all jnmates, and it would not be acceptable to lock some inmates in the individual
       cells while allowing others to freely roam C-Dorm. . . . . Thus, the doors to the
       individual cells remain open and unlocked throughout the day, and jnmates can enter
       the individual cells if desired.

Winstead Deel. [D.E.44-1]112; see Day Deel. [D.E. 44-3] 19; Thompson Deel. [D.E. 44-7] 18;

Wilson Deel. [D.E. 44-8] 19.

       "Inmates in C-Dorm. are under constant monitoring and surveillance by several cameras and

detention officers at FCDC, .... [who] make multiple security rounds at C-Dorm, at least twice per

hour." Day Deel. [D.E. 44-3] 18; see Winstead Deel. [D.E. 44-1] 112. Thompson [D.E. 44-7] 1

7. Additionally,

       there are multiple methods through which inmates can communicate issues and
       provide pertinent information to detention officers that would allow them to prevent
       situations from arising. These communication methods include multiple intercoms
       in every cell block, including C-Dorm, through which inmates can directly
       communicate to detention officers; kiosks in dorms through which inmates can
       discretely email detention officers about issues that arise or safety concerns; phones
       that inmates can use to directly contact detention officers at all hours of the day; and

                                                  7

           Case 5:19-ct-03115-D Document 72 Filed 03/16/21 Page 7 of 13
       written forms that can be submitted to FCDC staff. Inmates are informed that their
       communications are confidential and handled privately and discretely, so that they
       can be encouraged to bring matters to the attention of ... officers without fear ofhow
       other inmates may react.

Winstead Deel. [D.E. 44-1] ,r 7; see Day Deel. [D.E. 44-3] ,r 24.

       Posner did not alert any defendant or FCDC staff member "of any security concerns

whatsoever'' before the assault. Winstead Deel. [D.E. 44-1] ,r 13; see Day Deel. [D.E. 44-3] ,r 24;

Arrington Deel. [D.E. 44-4] ,r 8; Bartholomew Deel. [D.E. 44-5] ,r 6; Howard Deel. [D.E. 44-6] ,r

6; Thompson Deel. [D.E. 44-7] ,r 15; Wilson Deel. [D.E. 44-8] ,r 18. "Additionally, there were no

documented Grievances, Incident Reports, or other documents in possession of FCDC prior to the

January 19, 20180 incident that would indicate to [defendants or FCDC staff members] that Mr.

Posner was at risk of harm or would provoke harm, or that Mr. Alston would assault another

jnmate." Winstead Deel. [D.E. 44-1] ,r 13; see Day Deel. [D.E. 44-3] ,r 26. Moreover, before

       being placed in C-Block, Mr. Posner was in an individual cell, and he persistently
       asked [Day] to be let back into general population. He represented to [Day] that he
       strongly desired to be placed in general population, that he did not have any personal
       disputes with any of the other inmates, that there was no risk to placing him in
       general population, and that there was no reason that he should not be placed in
       general population, such as C-Dorm.

Day Deel. [D.E. 44-3] ,r 25.

       Posner asserts four claims: (1) a claim of cruel and unusual punishment in violation of the

Fourteenth Amendment against Day "by keeping plaintiff in a padded cell / strip cell directly after

plaintiffwas seriously assaulted as a form ofpunishment'' (count one); (2) aFourteenthAmendment

claim against Day for "depriving plaintiff reasonable access to basic personal hygiene materials ..

. and clean clothing for a period of four days for punishment for 'faking a seizure"' following the

assault (count two); (3) a Fourteenth Amendment claim against Winstead for failure to protect him

from the assault (count three); and (4) a Fourteenth Amendment claim for deliberate indifference to

                                                 8

           Case 5:19-ct-03115-D Document 72 Filed 03/16/21 Page 8 of 13
a serious medical need against all defendants (count four). See Am. Compl. at 27-32. Posner seeks

declaratory relief, compensatory damages, and punitive damages. See id. at 32-34.

                                                 II.

       Summary judgment is appropriate when the record as a whole reveals no genuine issue of

material fact and the moving party is entitled to judgment as a matter oflaw. See Fed. R Civ. P.

S6(a); Scott v. Harris, SS0 U.S. 372, 378 (2007); Anderson v. Libeey Lobby, Inc., 477 U.S. 242,

247-48 (1986). The party seeking summary judgment initially must demonstrate the absence of a

genuine issue of material fact. See Celotex Com. v. Catrett, 477 U.S. 317, 323-2S (1986). Once

the moving party has met its burden, the nonmoving party may not rest on the allegations or denials

in its pleading, see Anderson, 477 U.S. at 248-49, but ''must come forward with specific facts

showing that there is a genuine issue for trial." Matsushita Elec. Indus. Co. v. Zenith Radio Com.,

47S U.S. S74, S87 (1986) (emphasis and quotation omitted). A trial court reviewing a motion for

summary judgment should determine whether a genuine issue ofmaterial fact exists.     See Anderson,

477 U.S. at 249. In making this determination, the court must view the evidence and the inferences

drawn therefrom in the light most favorable to the nonmoving party. See Scott, SS0 U.S. at 378.

"A party opposing a properly supported motion for summary judgment may not rest upon mere

allegations [in his complaint], but ... must set forth specific facts showing that there is a genuine

issue for trial." Anderson, 477 U.S. at 248 (quotations omitted). "If the evidence is merely

colorable, or is not significantly probative, summary judgment may be granted." Id. at 249-S0

(citations omitted).

       Courts evaluate confinement conditions of pretrial detainees under the Due Process Clause

of the Fourteenth Amendment, rather than under the Eighth Amendment. See,          ~    King1dey v.

Hendrickson, S76 U.S. 389, 400 (201S); Bell v. Wolfish, 441 U.S. S20, S3S n.16 (1979). As a

                                                 9

           Case 5:19-ct-03115-D Document 72 Filed 03/16/21 Page 9 of 13
practical matter, the Due Process Clause analysis is materially indistinguishable from the Eighth

Amendment analysis. See,~ Brown v. Harris, 240 F.3d 383, 388-89 (4th Cir. 2001); Riley v.

Dorto9,, 115 F.3d 1159, 1166-67 (4th Cir. 1997) (en bane), abrogated on other grounds ~ Wilkins

v. Gaddy. 559 U.S. 34 (2010) (per curiam); Hill v. Nicodemus, 979 F.2d 987, 990-92 (4th Cir.

1992). Thus, to state a ~ facie case that pretrial confinement conditions violate the Due Process

Clause, "a plaintiff must show both (1) a serious deprivation of a basic human need; and (2)

deliberate indifference to prison conditions on the part ofprison officials." Strickler v. Waters, 989

F.2d 1375, 1379 (4th Cir. 1993) (quotation omitted); see Grayson v. Peed, 195 F.3d 692,695 (4th

Cir. 1999). "[T]he first showing requires the court to determine whether the deprivation ofthe basic

human need was objectively sufficiently serious ...." Strickler, 989 F.2d at 1379 (emphasis and

quotation omitted). The second showing ''requires [the court] to determine whether subjectively the

officials acted with a sufficiently culpable state of mind." Id. (emphasis, alteratio~ and quotation

omitted).

        To satisfy the subjective prong, a plaintiff must prove that the official acted with deliberate

indifference. See,~ Johnson v. Quinones, 145 F.3d 164, 167 (4th Cir. 1998); Strickler, 989 F.2d

at 1379.2 "While ... deliberate indifference entails something more than mere negligence, ... it is


        2
         In J{jngiiiley, the Supreme Court held that ''the appropriate standard for a pretrial detainee' s
excessive force claim is solely an objective one." 576 U.S. at 397. The Second, Seventh, and Ninth
Circuits ''have viewed Kingiiiley's holding as establishing that an objective inquiry applies to a
variety of conditions-of-confinement claims, not just those involving excessive force." Hardeman
v. Curran, 933 F.3d 816, 823 (7th Cir. 2019)(collecting cases). ''The Eighth, [Tenth,] Eleventh, and
Fifth Circuits have chosen to confine Kingsley to its facts----that is, to Fourteenth-Amendment claims
based on excessive-force allegations in a pretrial setting." Miranda v. en,. of Lake, 900 F.3d 335,
352 (7th Cir. 2018) (collecting cases); see Hooks v. Atoki, 983 F.3d 1193, 1203 (10th Cir. 2020).
The Fourth and Sixth Circuits have not yet applied the holding in Kingsley to claims other than for
excessive force. See Martin v. Warren Cty., Ky., 799 F. App'x 329,338 n.4 (6th Cir. 2020); Shover
v. Chestnut, 798 F. App'x 760, 761-62 (4th Cir. 2020) (per curiam) (unpublished); Dilworth v.
Adams, 841 F.3d246, 255 (4th Cir. 2016); Beale v. Madigan. 668 F. App'x 448,449 (4th Cir. 2016)

                                                   10

            Case 5:19-ct-03115-D Document 72 Filed 03/16/21 Page 10 of 13
satisfied by something less than acts or omissions for the very purpose of causing harm or with

knowledge that harm will result." Farmer v. B r ~ 511 U.S. 825, 835 (1994). An official acts

with deliberate indifference when he actually knows of and disregards "an objectively serious

condition, medical need, or risk of harm." Rish v. Johnson, 131 F.3d 1092, 1096 (4th Cir. 1997);

see Farmer, 511 U.S. at 837-38; Estelle v. Gamble, 429 U.S. 97, 104--05 (1976).

         As for Posner's claim that Day placed him in an observation cell as punishment, "it is settled

that pretrial detainees possess a constitutional right 'to be free from punishment."' Williamson v.

Stiding, 912 F.3d 154, 173 (4th Cir. 2018) (quoting and citing Bell v. Wolfish, 441 U.S. 520, 535

(1979)). But "[n]ot every disability imposed during pretrial detention amounts to 'punishment' in

the constitutional sense." Bell, 441 U.S. at 537. Absent an expressed intent to punish a detainee,

this determination "generally will tum on whether an alternative purpose to which the restriction may

rationally be connected," and whether the restriction appears excessive based on the alternate

purpose supporting it. Id.; see Williamson, 912 F.3d at 178.

         Alston assaulted and seriously injured Posner. Day then assigned Posner to a cell where he

received constant monitoring. Even viewing the record in the light most favorable to Posner, no

rational jury could find that Day's decision to assign Posner to the cell for a period of two days was

to punish Posner. Cf. Williamson, 912 F.3d at 180; Dilworth, 841 F.3d at252-53. Thus, the claim

fails.

         As for Posner's claim concerning the conditions of confinement in the padded cell, jail

officials violate the Fourteenth Amendment when they are deliberately indifferent to adverse



(per curiam) (unpublished); Duff v. Potter, 665 F. App'x 242, 244 (4th Cir. 2016) (per curiam)
(unpublished);Hodgesv.Massey,No.1:19-CV-00137-MR,2021 WL54021,at•9n.12(W.D.N.C.
Jan. 6, 2021) (unpublished).

                                                  11

            Case 5:19-ct-03115-D Document 72 Filed 03/16/21 Page 11 of 13
conditions that deny "the minimal civilized measure oflife's necessities." Budd v. Motley, 711 F.3d

840, 842 (7th Cir. 2013). To succeed on his claim, Posner ''must clear a 'high bar' by demonstrating

'extreme deprivations."' Ellis v. Pierce Cnty. 415 F. App'x 215,217 (11th Cir. 2011) (per curiam)

(unpublished). Moreover, the court must view the conditions of which Posner complains in their

totality. See,~ Wilson v. Seiter, 501 U.S. 294, 304 (1991); Williams v. Griffin, 952 F.2d 820,

824 (4th Cir. 1991).

        Even viewing the record in the light most favorable to Posner, Posner has failed to raise a

genuine issue of material fact concerning the conditions in the padded cell. See,~ Jacobs v.

Georgia, 820 F. App'x 882, 88~7 (11th Cir. 2020); Gee v. Pacheco, 627 F.3d 1178, 1192 (10th

Cir. 2010); Webb v. Bucholtz, No. 1:20-CV-1036, 2021 WL 804721, at *5 (W.D. Mich. Mar. 3,

2021) (unpublished); Boyd v. Holmes, No. 5:18-CT-3277-BO, 2020 WL 630445, at *4 (E.D.N.C.

Feb. 10, 2020) (unpublished) (citing Beverati v. Smith, 120 F.3d 500, 503 (4th Cir. 1997)); Hill v.

Palmer, No. 1:18-CV-294-FDW, 2019 WL 937333, at *4 (W.D.N.C. Feb. 26, 2019) (unpublished).

Thus, the claim fails.

        As for Posner's failure-to-protect claim, ''jail officials ... must take reasonable measures to

guaranteethesafetyoftheinmates." Farmer, 511 U.S. at832-33 (quotation omitted). Ajailofficial

will not be liable for a failure to protect a pretrial detainee ''unless the official knows of and

disregards an excessive risk to inmate health or safety; the official must both be aware of facts from

which the inference could be drawn that a substantial risk of serious harm exists, and he must also

draw the inference." Id. at 837. Moreover, a jail official's failure to alleviate a significant risk of

harm to an inmate that the official "should have perceived but did not'' does not violate due process.

Id. at 838.

        Even viewing the record in the light most favorable to Posner, Posner has failed to

                                                  12

              Case 5:19-ct-03115-D Document 72 Filed 03/16/21 Page 12 of 13
demonstrate a genuine issue ofmaterial fact as to whether any defendant was deliberately indifferent

to his safety. To the contrary, the record demonstrates that defendants took numerous measures to

ensure the safety of all FCDC inmates, including Posner. Whatever threat Posner perceived to his

own safety before Alston's January 19, 2018 assault, the record fails to demonstrate that any

defendant was aware that Alston (or any other inmate) posed a risk to Posner's safety. Accordingly,

the claim fails.

        Finally, Posner asserts a Fomteenth Amendment claim for deliberate indifference to his

serious medical needs. Even viewing the record in the light most favorable to Posner, Posner has

failed to demonstrate a genuine issue of material fact concerning whether any defendant was

deliberately indifferent to his serious medical needs. To the contrary, the medical records

demonstrate that Posner received proper medical care in response to his serious medical needs. To

the extent Posner believes that his serious medical needs required earlier or different treatment than

he received, or relies on conflicting recommendations by medical professionals, Posner's dispute

constitutes a difference of opinion as to the proper course of medical treatment and fails to raise a

genuine issue ofmaterial fact under the FomteenthAmendment. See, e.g.• Jackson v. Lightsey. 775

F.3d 170, 178 (4th Cir. 2014); Russell v. Sheffer, 528 F.2d 318,319 (4th Cir. 1975) (per curiam).

Thus, the claim fails, and the court grants defendants' motions for summary judgment.

                                                 m.
        In sum, the court GRANTS defendants' motions for summary judgment [D.E. 33, 42]. The

clerk shall close the case.

        SO ORDERED. This j.Ja.. day of March 2021.



                                                           United States District Judge

                                                 13

           Case 5:19-ct-03115-D Document 72 Filed 03/16/21 Page 13 of 13
